ELECTRONIC RECORD                             6 S012.
CCA# Ol-ll-00943-CR /Q/'//-&£> Wf'CtZ. OFFENSE:
                                       OFFENSE:                    Habeas Corpus

          Kufreabasi Ita Enyong v. The State of
STYLE:    Texas                                   PUNISHMENT:      lYrHG, 21 days Credit

                                                  COUNTY:          Harris


TRIAL COURT:            Co Crim Ct at Law No l                                             MOTION
TRIAL COURT #:          1612023A                       FOR REHEARING IS:
TRIAL COURT JUDGE:      The Honorable Paula            DATE:
                        Herring Goodhart              JUDGE:
DISPOSITION: REVREMAND

DATE:     4/26/2012
JUSTICE: Hon. Terry Jennings

 PCN_SY_PUBLISH:Y DNP: N


CLK RECORD: 10/27/20111 VOL. ^
RPT RECORD: 11/8/2011 3VOLS. '"'
STATE BR: 1/20/2012 .—
APP BR:12/12/2011      ^




                             IN THE COURT OF CRIMINAL APPEALS                      *^ *          *   * ^^
ELECTRONIC RECORD                                     CCA #                     W9^^%M f jj^
          Jfrrlfc               Petition                Disposition:        /f^W/^^
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:          V-2VZO/5
                                                        JUDGE:         n&^ U f ^ u ^
DATE:       V - Z V- 2.0/3                              SIGNED:                      PC:    -^

JUDGE:       J^C                                        PUBLISH:                    DNP:




                   MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                  ON

JUDGE:                                                  JUDGE: